Citation Nr: 1101203	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disability, 
claimed as secondary to service-connected meniscectomy and 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's current low back disability is etiologically 
related to his service-connected meniscectomy and arthritis of 
the left knee.


CONCLUSION OF LAW

Low back disability is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).





Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran does not contend, nor do the service treatment 
records show, that his current low back disability began during 
active service.  Rather, the Veteran contends that his current 
low back disability is due to his service-connected left knee 
disability.  Specifically, the Veteran stated in both his 
Decision Review Officer hearing in January 2010, as well as in 
his hearing before the undersigned Veterans Law Judge in October 
2010, that his service-connected left knee was unstable and 
frequently gave out on him, causing him to fall.  He stated that 
his left knee gave out on him and caused falls in 2001 and 2005 
which resulted in back pain.  Additionally, the Veteran testified 
that his left knee disability also caused him to favor his left 
knee, and thus walk with an exaggerated gait.  The Veteran 
asserted that this exaggerated gait also contributed to his low 
back disability.  

Post service treatment records indicate that the Veteran was 
diagnosed with degenerative disc disease of L4-5 and L5-S1 with 
lumbosacral strain.  

VA treatment records dated from June 2005 to December 2007 
reflect treatment for back pain.  A June 2005 record notes that 
the Veteran reported falling downstairs six days ago and 
experiencing pain in his left lower back and left hip.  A history 
of degenerative disc disease of the lumbosacral spine with 
radiculopathy was noted.  An assessment of history of recent fall 
with back strain was provided.  

A July 2005 VA treatment record notes complaints of severe back 
pain following a fall down some steps after his left knee gave 
out on him.  

The report of a September 2006 VA examination performed in 
response to a claim for an increased rating for his left knee 
disability indicates that the Veteran walked with a pronounced 
limp and that he experienced almost complete falls due to his 
knee giving out on him about two to three times a week.  

An October 2006 VA treatment record notes that the Veteran 
complained of back pain since falling off a roof when his knee 
gave out, during the course of his job as an insurance adjuster.  

An April 2007 X-ray report notes a history of back pain status 
post fall two years ago.  The impression was diffuse spondylosis 
of the lumbar vertebrae with osteoarthritic changes of the facet 
joints at L4-5 and L5-S1.  Mild generalized degenerative disc 
disease from L1 to L5 could not be excluded.

The Veteran was afforded a VA examination of the spine in May 
2007.  The Veteran reported that his back pain began in 2001 
following a fall which the Veteran attributed to a weak left 
knee.  After a thorough examination and review of the claims 
files, the examiner stated that the history of a fall from the 
roof was key to the claim as well as the abnormal X-rays.  The 
examiner's expectation due to the description of the fall would 
actually be more severe like a crush injury compression fracture 
to one or several of the vertebrae.  The examiner did not provide 
an opinion or rationale regarding the etiology of the Veteran's 
current lumbar spine disability.

VA treatment records dated from March 2008 to June 2010 reflect 
continued treatment for degenerative disc disease of the lumbar 
spine.  A March 2010 VA treatment record notes that the Veteran 
reported falling during service in 1973 and injuring his left 
knee for which a meniscectomy was performed.  The Veteran had 
favored his left knee since that time.  He began to have pain in 
the left hip and low back in the years that followed and 
gradually developed degenerative disc disease of the lumbosacral 
spine.  An MRI done of the lumbosacral spine in July 2008 showed 
degenerative disc disease at multiple areas.  An assessment of 
degenerative joint disease of the left knee with resultant 
degenerative disc disease of the lumbosacral spine was provided.

A separate March 2010 VA treatment record notes a definite 
relationship between the Veteran's long standing degenerative 
joint disease of the left knee and the low back problems which 
developed later.  

In light of the medical evidence indicating that that the 
Veteran's left knee disability has resulted in falls and an 
abnormal gait and the medical evidence linking the Veteran's 
current low back disability to his service-connected left knee 
disability, the Board concludes that service connection is in 
order for the Veteran's low back disability.

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for low back disability is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


